Citation Nr: 0303240	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-06 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain with degenerative joint disease, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to August 
1993.  

This matter arises from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted an increased 20 percent evaluation 
for the veteran's service-connected chronic low back strain, 
and incorporated degenerative joint disease into the 
characterization of that disability.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's chronic low back strain with degenerative 
joint disease is objectively shown to be productive of 
symptomatology consistent with not more than moderate 
limitation of motion in the lumbar spine due to pain, and 
muscle spasm on extreme forward bending with slight loss of 
lateral spine motion, all due to pain.  


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 20 percent for chronic low back strain with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5295 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected chronic low back strain with degenerative joint 
disease is greater than reflected by the currently assigned 
20 percent evaluation.  Accordingly, he maintains that an 
evaluation in excess of 20 percent is warranted for that 
disability.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his low back disability.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case, and in correspondence to the veteran dated in March 
2001, March 2002, and December 2002 have effectively provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim for an increased rating for chronic low back strain 
with degenerative changes.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for an increased rating, and what evidence was necessary to 
show that the service-connected low back strain was of 
greater severity than reflected by the currently assigned 20 
percent evaluation.  In addition, by those documents, the 
veteran has been informed of what evidence the VA would 
attempt to obtain, and what evidence he was responsible for 
providing.  Further, via the above-captioned documents, the 
veteran was advised of the relevant statutes and regulations 
as were applicable to his claim, and of his rights and duties 
under the VCAA.  In view of the nature of the service-
connected disability, as well as the evidence already 
obtained, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased rating for chronic low back 
strain with degenerative changes has been obtained.  The 
evidence of record includes the veteran's service medical 
records, statements offered by the veteran in support of his 
claim, the reports of a VA rating examination, and post 
service clinical treatment records.  In addition, the Board 
observes that the veteran declined the opportunity to appear 
before either a Hearing Officer at the RO or before a 
Veterans' Law Judge in order to present testimony at a 
personal hearing.  

By the May 2001 rating examination, the Board finds that all 
relevant aspects of his service-connected low back disability 
have been addressed to the extent practicable.  The Board 
finds that the rating examination report in conjunction with 
the clinical treatment records provide a sufficiently 
accurate picture of the veteran's service-connected chronic 
low back strain with degenerative changes so as to allow for 
an equitable determination of that issue without requiring 
further attempts to obtain additional clinical treatment 
records which may not be available.  Accordingly, in light of 
the foregoing, the Board concludes that scheduling the 
veteran for further rating examinations or to obtain 
additional clinical treatment records would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the veteran's claim, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate his claim for an increased rating 
for a chronic low back strain with degenerative arthritis.  
Accordingly, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Historically, service connection for chronic low back strain 
was established by a September 1995 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from April 11, 1995.  In January 2001, the veteran filed a 
claim for a compensable rating for his low back disability in 
which he contended that his symptomatology had increased in 
severity.  The veteran was afforded a VA rating examination, 
and it was determined that he had degenerative changes 
associated with his service-connected low back strain.  
Accordingly, by a July 2001 rating decision, he was assigned 
an increased 20 percent evaluation for what has now been 
characterized as chronic low back strain with degenerative 
joint disease.  The 20 percent rating was effective from 
January 31, 2001.  The veteran filed a timely appeal, 
contending that the severity of his low back disability 
warranted assignment of an evaluation in excess of 20 
percent.  The case has now been referred to the Board for 
resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

VA clinical treatment records dating from November 1994 
through October 2000 disclose that the veteran was seen for 
periodic evaluations in connection with his service-connected 
low back strain.  X-rays taken in April 1996 show that 
intervertebral bodies and intervertebral disc spaces, weight 
bearing and alignment were well maintained throughout.  The 
impression at that time was of a normal lumbar spine series.  
There was no other indication that the veteran was seen 
during that period for complaints or treatment involving his 
low back.  

The report of the May 2001 VA rating examination shows that 
the veteran complained of experiencing primarily low back 
pain, although he also complained of episodic neck and mid-
back pain.  It was noted that he had been diagnosed with 
chronic low back strain, but that the 1996 X-rays were 
normal.  The veteran was noted to be employed on a full-time 
basis with a local VA clinic near his domicile.  He indicated 
that he took Motrin to relieve his pain, and that he was able 
to walk for distances up to a mile on good days.  According 
to the veteran, his low back pain was worse in the mornings 
after lying down, and was also worse after prolonged sitting 
and exercise.  He offered that his pain was somewhat 
unpredictable.  The veteran explained that his back pain was 
present daily, and varied in intensity from unpleasant to 
severe.  The veteran indicated that he did not know what sort 
of activity would aggravate his pain, other than prolonged 
immobility or prolonged exercise or bending.  In such 
instances, he indicated that he would rest to alleviate the 
pain.  Accordingly, due to the nature of his back problems, 
the veteran indicated that he tried to avoid performing heavy 
lifting duties.  The examiner stated that the veteran did not 
use crutches or leg braces, but that he did use a back brace 
provided by the VA.  In addition, the veteran used a walking 
cane on occasion.  He had not undergone any surgery on his 
back.  The veteran stated that he had to modify his lifestyle 
somewhat due to his low back disability, in that he would 
avoid heavy lifting and other related strenuous activities.  
He did, however, offer that he would attempt to exercise to 
avoid pain incurred through immobility.  On examination, the 
veteran was observed to be obese for his height.  In the 
lumbar spine, the veteran had from 0 to 25 degrees of 
extension, and from 0 to 70 degrees of flexion.  Lateral 
flexion and rotation were both to 30 degrees.  According to 
the veteran, his pain began in the mid-lumbar area, radiating 
laterally, but would also radiate upwards at times, 
particularly on his right side.  The examiner noted the 
presence of some palpable muscle spasm in the right 
paraspinous muscles.  No abnormal neurological signs were 
present, however.  The veteran was observed to have good 
upper and lower deep tendon reflexes.  There was no sensory 
deficit, and he had good motor strength bilaterally.  The 
veteran also had good circulation in the feet, both posterior 
tibial and dorsalis pedis.  X-rays disclosed degenerative 
joint disease and loss of disc height at L3-4.  

The veteran's service-connected chronic low back strain is 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5295 (2002).  Lumbosacral strain is 
evaluated under Diagnostic Code 5295.  Pursuant to those 
criteria, assignment of a 20 percent evaluation is warranted 
where there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  Assignment of a 40 percent evaluation is 
contemplated where there is severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Under Diagnostic Code 5295, a 40 percent evaluation 
is the highest rating available.  Id.  

Traumatic arthritis is evaluated under the criteria found at 
Diagnostic Code 5010.  Under that diagnostic code, traumatic 
arthritis is to be evaluated as degenerative arthritis under 
the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  Under those criteria, , degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Code 5295.  
Accordingly, the veteran would not be entitled to receive a 
separate evaluation for his degenerative joint disease as 
such would constitute "pyramiding" as explained at 
38 C.F.R. § 4.14.  In any event, even though degenerative 
joint disease has been found to be a component of the 
veteran's chronic lumbar strain, the evaluative criteria 
found at Diagnostic Code 5295 affords him a higher rating, 
and as such, will be the criteria under which his disability 
is rated.  In that regard, the Board also notes that the 
veteran's low back disability is not shown to involve 
intervertebral disc syndrome, and his low back is not shown 
to be ankylosed.  Accordingly, the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5289 and 5293 will not be 
addressed.  

Other potentially applicable diagnostic criteria are set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Under those criteria, the veteran's low back disability is 
evaluated on the basis of limitation of motion.  While such 
cannot be added to the veteran's disability rating under 
Diagnostic Code 5295, see 38 C.F.R. § 4.14, those criteria 
may be considered if the veteran might be afforded a 
disability rating in excess of 20 percent for his low back 
disability.  Under Diagnostic Code 5292, a 10 percent 
evaluation is contemplated for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation is warranted for 
moderate limitation of motion, and a 40 percent disability 
rating, the highest evaluation available under Diagnostic 
Code 5292, is contemplated for severe limitation of motion.  
Id.  

After careful consideration of the objective medical 
evidence, the Board concludes that the currently assigned 20 
percent evaluation for chronic low back strain with 
degenerative joint disease is appropriate, and that the 
preponderance of the evidence is against a higher evaluation 
under any diagnostic code.  As discussed above, the veteran's 
primary complaint involving his service-connected low back 
disability involves pain after prolonged immobility, 
exercise, or other factors.  He has also been found to have 
degenerative joint disease in his lumbar spine, which has 
been attributed to the service-connected disability, and 
which has combined to produce some loss of motion on forward 
flexion.  

Such loss of motion as the veteran has demonstrated, however, 
cannot be considered as more than moderate when pain on use 
has been taken into consideration.  Under the criteria found 
at Diagnostic Code 5292, such limitation of motion warrants 
assignment of a 20 percent evaluation.  Again, the Board 
emphasizes that in reaching its determination, pain and 
weakness have been considered as a factor in the assignment 
of the increased 20 percent evaluation.  Otherwise, the 
veteran would only be entitled to receive a 10 percent 
evaluation based on the objectively demonstrated functional 
limitations during the May 2001 VA rating examination.  
Further, the veteran would not be entitled to assignment of a 
higher evaluation under the rating criteria found at 
Diagnostic Codes 5003 and 5010.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

In addition, after taking the limiting effects of painful 
motion into consideration, the Board finds that the veteran 
would not be entitled to assignment of an evaluation in 
excess of 20 percent under the criteria found at Diagnostic 
Code 5295.  He has objectively been shown to experience 
muscle spasm on forward bending, and some loss of lateral 
spine motion in the standing position.  Such symptomatology 
is entirely consistent with the criteria for assignment of a 
20 percent evaluation under Diagnostic Code 5295.  The 
veteran has not, however, been shown to manifest 
symptomatology suggestive of any "severe" limitation of 
motion in his lumbar spine, even taking the effects of pain 
and weakness into consideration, and has not been shown to 
exhibit any listing of the spine to one side, or to exhibit 
any sort of Goldthwaite's sign.  Moreover, the objectively 
manifested limitation of motion cannot be considered 
"marked."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295.  

The Board recognizes that the veteran's disability in his low 
back is productive of some early osteoarthritic changes, and 
that there is some irregularity in the joint spaces.  
Further, the Board recognizes that the veteran's low back 
disability is productive of pain which interferes with his 
daily activities and interferes with his sleep at night.  
Such symptomatology is not, however, found to be of such 
severity as to be consistent with the criteria for assignment 
of an evaluation in excess of 20 percent under any applicable 
diagnostic criteria.  In that regard, the Board finds that 
the objective medical evidence shows an overall disability 
picture consistent with assignment of a 20 percent 
evaluation, and the veteran's appeal must therefore be 
denied.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected chronic 
low back strain with degenerative joint disease has caused 
marked interference with employment, has necessitated 
frequent (or any) periods of hospitalization following 
service, or otherwise renders impracticable the application 
of the regular schedular standards.  Here, the Board notes 
that while the veteran has reported using a cane and back 
brace on occasion and experiencing difficulty lifting heavy 
objects, he has remained gainfully employed on a full-time 
basis and in a responsible capacity.  The Board recognizes 
that the veteran does experience significant discomfort at 
times due to low back pain, but he has nonetheless not been 
shown to have suffered any major impairment in his ability to 
perform his job or to perform his normal daily activities.  
To the extent that the veteran experiences any functional 
impairment resulting from his service-connected disability, 
such has not been shown to have necessitated any 
hospitalization or other significant post-service medical 
treatment.  Further, the Board does not dispute the veteran's 
contentions that his low back disability has caused him to 
experience chronic pain and/or discomfort.  Even so, given 
the objectively demonstrated functional impairment shown 
during the course of a clinical examination, such complaints 
have been taken into consideration in the decision to assign 
the 20 percent evaluation for his low back disability.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's chronic 
low back strain with degenerative joint disease.  The Board 
has not found, however, that disability to be of such degree 
of severity as to warrant assignment of a higher rating under 
any of the applicable diagnostic codes on a schedular basis.  
Likewise then, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Assignment of an evaluation in excess of 20 percent for 
chronic low back strain with degenerative joint disease is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

